



MIRAMAR LABS, INC.
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is dated as of _____ __, 2016
and is between Miramar Labs, Inc., a Delaware corporation (the “Company”), and
«Indemnitee» (“Indemnitee”).
RECITALS
A.    Indemnitee’s service to the Company substantially benefits the Company.
B.    Individuals are reluctant to serve as directors or officers of
corporations or in certain other capacities unless they are provided with
adequate protection through insurance or indemnification against the risks of
claims and actions against them arising out of such service.
C.    Indemnitee does not regard the protection currently provided by applicable
law, the Company’s governing documents and any insurance as adequate under the
present circumstances, and Indemnitee may not be willing to serve as a director
or officer without additional protection.
D.    In order to induce Indemnitee to continue to provide services to the
Company, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee as permitted by applicable law.
E.    This Agreement is a supplement to and in furtherance of the
indemnification provided in the Company’s certificate of incorporation and
bylaws, and any resolutions adopted pursuant thereto, and this Agreement shall
not be deemed a substitute therefor, nor shall this Agreement be deemed to
limit, diminish or abrogate any rights of Indemnitee thereunder.
The parties therefore agree as follows:
1.Definitions.
(a)    A “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:
(i) Acquisition of Stock by Third Party. Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing fifteen percent (15%) or more of the
combined voting power of the Company’s then outstanding securities;
(ii) Change in Board Composition. During any period of two consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Company’s board of directors,
and any new directors (other than a director designated by a person who has
entered into an agreement with the Company to effect a transaction described in
Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election by


-1-

--------------------------------------------------------------------------------




the board of directors or nomination for election by the Company’s stockholders
was approved by a vote of at least two‑thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the members of the Company’s board
of directors;
(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity;
(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and
(v) Other Events. Any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended, whether or not the Company is
then subject to such reporting requirement.
For purposes of this Section 1(a), the following terms shall have the following
meanings:
(1) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended; provided, however, that
“Person” shall exclude (i) the Company, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (iii) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(2) “Beneficial Owner” shall have the meaning given to such term in Rule 13d‑3
under the Securities Exchange Act of 1934, as amended; provided, however, that
“Beneficial Owner” shall exclude any Person otherwise becoming a Beneficial
Owner by reason of (i) the stockholders of the Company approving a merger of the
Company with another entity or (ii) the Company’s board of directors approving a
sale of securities by the Company to such Person.
(b)     “Corporate Status” describes the status of a person who is or was a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other Enterprise.
(c)    “DGCL” means the General Corporation Law of the State of Delaware.


-2-

--------------------------------------------------------------------------------




(d)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
(e)    “Enterprise” means the Company and any other corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.
(f)    “Expenses” include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other appeal bond or their equivalent, and
(ii) for purposes of Section 12(d), Expenses incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.
(g)    “Independent Counsel” means a law firm, or a partner or member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent (i) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement, or other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
(h)    “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or proceeding, whether brought in the right of
the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, including any appeal therefrom and including without
limitation any such Proceeding pending as of the date of this Agreement, in
which Indemnitee was, is or will be involved as a party, a potential party, a
non‑party witness or otherwise by reason of (i) the fact that Indemnitee is or
was a director or officer of the Company, (ii) any action taken by Indemnitee or
any action or inaction on Indemnitee’s part while acting as a director or
officer of the Company, or (iii) the fact that he or she is or was serving at
the request of the Company as a director, trustee, general partner, managing
member, officer, employee, agent or fiduciary of the Company or any other
Enterprise, in each case whether or not serving in such capacity at the time any
liability or Expense is incurred for which indemnification or advancement of
expenses can be provided under this Agreement.


-3-

--------------------------------------------------------------------------------




(i)    Reference to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to any employee benefit plan; references to “serving at the request of
the Company” shall include any service as a director, officer, employee or agent
of the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.
2.    Indemnity in Third‑Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.
3.    Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee is, or is threatened to be made, a party to or a participant in
any Proceeding by or in the right of the Company to procure a judgment in its
favor. Pursuant to this Section 3, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company. No indemnification for Expenses shall be
made under this Section 3 in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification for such expenses as the Delaware Court of Chancery or such
other court shall deem proper.
4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee is a party to or a participant in and
is successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. To the extent permitted by applicable law, if
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, in defense of one or more but less than all claims, issues
or matters in such Proceeding, the Company


-4-

--------------------------------------------------------------------------------




shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with (a) each successfully
resolved claim, issue or matter, and (b) any claim, issue or matter related to
any such successfully resolved claim, issue or matter. For purposes of this
section, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.
5.    Indemnification for Expenses of a Witness. To the extent that Indemnitee
is, by reason of his or her Corporate Status, a witness in any Proceeding to
which Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.
6.    Additional Indemnification.
(a)    Notwithstanding any limitation in Sections 2, 3 or 4, the Company shall
indemnify Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding (including a Proceeding by or in the right of the Company to procure
a judgment in its favor) against all Expenses, judgments, fines and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with the Proceeding or any claim, issue or matter therein.
(b)    For purposes of Section 6(a), the meaning of the phrase “to the fullest
extent permitted by applicable law” shall include, but not be limited to:
(i)    the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and
(ii)    the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.
7.    Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity in connection
with any Proceeding (or any part of any Proceeding):
(a)    for which payment has actually been made to or on behalf of Indemnitee
under any statute, insurance policy, indemnity provision, vote or otherwise,
except with respect to any excess beyond the amount paid;
(b)    for an accounting or disgorgement of profits pursuant to Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provisions of
federal, state or local statutory law or common law, if Indemnitee is held
liable therefor (including pursuant to any settlement arrangements);


-5-

--------------------------------------------------------------------------------




(c)    for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes‑Oxley Act of 2002 (the “Sarbanes‑Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes‑Oxley Act),
if Indemnitee is held liable therefor;
(d)    initiated by Indemnitee and not by way of defense, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees, agents or other indemnitees,
unless (i) the Company’s board of directors authorized the Proceeding (or the
relevant part of the Proceeding) prior to its initiation, (ii) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, (iii) otherwise authorized in
Section 12(d) or (iv) otherwise required by applicable law; or
(e)    if prohibited by applicable law.
8.    Advances of Expenses.
(a)    The Company shall advance the Expenses incurred by Indemnitee in
connection with any Proceeding prior to its final resolution, and such
advancement shall be made as soon as reasonably practicable, but in any event no
later than 60 days, after the receipt by the Company of a written statement or
statements requesting such advances from time to time (which shall include
invoices received by Indemnitee in connection with such Expenses but, in the
case of invoices in connection with legal services, any references to legal work
performed or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice).
Advances shall be unsecured and interest free and made without regard to
Indemnitee’s ability to repay such advances. Indemnitee hereby undertakes to
repay any advance to the extent that it is ultimately determined that Indemnitee
is not entitled to be indemnified by the Company. This Section 8 shall not apply
to the extent advancement is prohibited by law and shall not apply to any
Proceeding for which indemnity is not permitted under this Agreement, but shall
apply to any Proceeding referenced in Section 7(b) or 7(c) prior to a
determination that Indemnitee is not entitled to be indemnified by the Company.
9.    Procedures for Notification and Defense of Claim.
(a)    Indemnitee shall notify the Company in writing of any matter with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
as soon as reasonably practicable following the receipt by Indemnitee of notice
thereof. The written notification to the Company shall include, in reasonable
detail, a description of the nature of the Proceeding and the facts underlying
the Proceeding. The failure by Indemnitee to notify the Company will not relieve
the Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, except to the extent that such failure or
delay materially prejudices the Company.


-6-

--------------------------------------------------------------------------------




(b)    If, at the time of the receipt of a notice of a Proceeding pursuant to
the terms hereof, the Company has directors’ and officers’ liability insurance
in effect, the Company shall give prompt notice of the commencement of the
Proceeding to the insurers in accordance with the procedures set forth in the
applicable policies. The Company shall thereafter take all
commercially-reasonable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
(c)    In the event the Company may be obligated to make any indemnity in
connection with a Proceeding, the Company shall be entitled to assume the
defense of such Proceeding with counsel approved by Indemnitee, which approval
shall not be unreasonably withheld. After the retention of such counsel by the
Company, the Company will not be liable to Indemnitee for any fees or expenses
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding. Notwithstanding the Company’s assumption of the defense of any such
Proceeding, the Company shall be obligated to pay the fees and expenses of
Indemnitee’s separate counsel to the extent (i) the employment of separate
counsel by Indemnitee is authorized by the Company, (ii) counsel for the Company
or Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
such that Indemnitee needs to be separately represented, (iii) the fees and
expenses are non‑duplicative and reasonably incurred in connection with
Indemnitee’s role in the Proceeding despite the Company’s assumption of the
defense; (iv) the Company is not financially or legally able to perform its
indemnification obligations, or (v) the Company shall not have retained, or
shall not continue to retain, such counsel to defend such Proceeding. The
Company shall have the right to conduct such defense as it sees fit in its sole
discretion. Regardless of any provision in this Agreement, Indemnitee shall have
the right to employ counsel in any Proceeding at Indemnitee’s personal expense.
The Company shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Company.
(d)    Indemnitee shall give the Company such information and cooperation in
connection with the Proceeding as may be reasonably appropriate.
(e)    The Company shall not be liable to indemnify Indemnitee for any
settlement of any Proceeding (or any part thereof) without the Company’s prior
written consent, which shall not be unreasonably withheld.
(f)    The Company shall have the right to settle any Proceeding (or any part
thereof) without the consent of Indemnitee.
10.    Procedures upon Application for Indemnification.
(a)    To obtain indemnification, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Proceeding. Any delay in
providing the request will not relieve the Company from its obligations under
this Agreement, except to the extent such failure is prejudicial.


-7-

--------------------------------------------------------------------------------




(b)    Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination with respect to Indemnitee’s entitlement thereto
shall be made in the specific case (i) if a Change in Control shall have
occurred, by Independent Counsel in a written opinion to the Company’s board of
directors, a copy of which shall be delivered to Indemnitee or (ii) if a Change
in Control shall not have occurred, if required by applicable law (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Company’s board of directors, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company’s board of directors, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Company’s board of directors, a
copy of which shall be delivered to Indemnitee or (D) if so directed by the
Company’s board of directors, by the stockholders of the Company. If it is
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten days after such determination. Indemnitee shall
cooperate with the person, persons or entity making the determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) reasonably incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company, to the extent permitted by applicable law.
(c)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(b), the Independent Counsel
shall be selected as provided in this Section 10(c). If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the
Company’s board of directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Company’s board of directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within ten
days after such written notice of selection shall have been given, deliver to
the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after the later of
(i) submission by Indemnitee of a written request for indemnification pursuant
to Section 10(a) hereof and (ii) the final disposition of the Proceeding, the
parties have not agreed upon an Independent Counsel, either the Company or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and for the appointment as Independent


-8-

--------------------------------------------------------------------------------




Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 10(b) hereof. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 12(a) of this Agreement, the Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).
The Company shall pay the reasonable fees and expenses of any Independent
Counsel.
11.    Presumptions and Effect of Certain Proceedings.
(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by law, presume that Indemnitee is entitled to
indemnification under this Agreement, and the Company shall, to the fullest
extent not prohibited by law, have the burden of proof to overcome that
presumption.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself create a presumption that Indemnitee did not act in
good faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
(c)    Neither the knowledge, actions nor failure to act of any other director,
officer, agent or employee of the Enterprise shall be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.
12.    Remedies of Indemnitee.
(a)    Subject to Section 12(e), in the event that (i) a determination is made
pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 or 12(d) of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 10 of
this Agreement within 90 days after the later of the receipt by the Company of
the request for indemnification or the final disposition of the Proceeding,
(iv) payment of indemnification pursuant to this Agreement is not made
(A) within ten days after a determination has been made that Indemnitee is
entitled to indemnification or (B) with respect to indemnification pursuant to
Sections 4, 5 and 12(d) of this Agreement, within 30 days after receipt by the
Company of a written request therefor, or (v) the Company or any other person or
entity takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, Indemnitee shall be entitled to
an adjudication by a court of competent jurisdiction of his or her entitlement
to such indemnification or advancement of Expenses. Alternatively, Indemnitee,
at his or her option, may seek an award in arbitration with respect to his or
her entitlement to such indemnification or advancement of Expenses, to be


-9-

--------------------------------------------------------------------------------




conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 12(a); provided, however, that the foregoing clause
shall not apply in respect of a proceeding brought by Indemnitee to enforce his
or her rights under Section 4 of this Agreement. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration in
accordance with this Agreement.
(b)    Neither (i) the failure of the Company, its board of directors, any
committee or subgroup of the board of directors, Independent Counsel or
stockholders to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor (ii) an actual determination by the Company, its board of
directors, any committee or subgroup of the board of directors, Independent
Counsel or stockholders that Indemnitee has not met the applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct. In the event that a determination shall have
been made pursuant to Section 10 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 12 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 12, the Company shall, to the fullest extent
not prohibited by law, have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
(c)    To the fullest extent not prohibited by law, the Company shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. If a determination shall have been made pursuant
to Section 10 of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 12, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
(d)    To the extent not prohibited by law, the Company shall indemnify
Indemnitee against all Expenses that are incurred by Indemnitee in connection
with any action for indemnification or advancement of Expenses from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company to the extent Indemnitee is successful in
such action, and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event no later than 60 days, after receipt by the
Company of a written request therefor) advance such Expenses to Indemnitee,
subject to the provisions of Section 8. Such advances shall be subject to
Indemnitee’s agreement to repay the sums advanced if the court (or arbitrator)
finds that each material argument or defense advanced by Indemnitee in such
action or arbitration was either frivolous or not made in good faith.


-10-

--------------------------------------------------------------------------------




(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification shall be required to be made
prior to the final disposition of the Proceeding.
13.    Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee,
the Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and
(ii) the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.
14.    Non‑exclusivity. The rights of indemnification and to receive advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s certificate of incorporation or bylaws, any agreement, a vote
of stockholders or a resolution of directors, or otherwise. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Company’s certificate of incorporation and bylaws and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change, subject to the
restrictions expressly set forth herein or therein. Except as expressly set
forth herein, no right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. Except as expressly set
forth herein, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
15.    Primary Responsibility. The Company acknowledges that to the extent
Indemnitee is serving as a director on the Company’s board of directors at the
request or direction of a venture capital fund or other entity and/or certain of
its affiliates (collectively, the “Secondary Indemnitors”), Indemnitee may have
certain rights to indemnification and advancement of expenses provided by such
Secondary Indemnitors. The Company agrees that, as between the Company and the
Secondary Indemnitors, the Company is primarily responsible for amounts required
to be indemnified or advanced under the Company’s certificate of incorporation
or bylaws or this Agreement and any obligation of the Secondary Indemnitors to
provide indemnification or advancement for the same amounts is secondary to
those Company obligations. To the extent not in contravention of any insurance
policy or policies providing liability or other insurance for the Company or any
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary of the Company or any other Enterprise, the Company waives any right
of contribution or subrogation against the Secondary Indemnitors with respect to
the liabilities for which the Company is primarily responsible under this
Section 15. In the event of any payment by the Secondary Indemnitors of amounts
otherwise required to be indemnified or advanced by the Company under


-11-

--------------------------------------------------------------------------------




the Company’s certificate of incorporation or bylaws or this Agreement, the
Secondary Indemnitors shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee for indemnification or advancement of
expenses under the Company’s certificate of incorporation or bylaws or this
Agreement or, to the extent such subrogation is unavailable and contribution is
found to be the applicable remedy, shall have a right of contribution with
respect to the amounts paid. The Secondary Indemnitors are express third‑party
beneficiaries of the terms of this Section 15.
16.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received payment for such amounts under any
insurance policy, contract, agreement or otherwise.
17.    Insurance. To the extent that the Company maintains an insurance policy
or policies providing liability insurance for directors, trustees, general
partners, managing members, officers, employees, agents or fiduciaries of the
Company or any other Enterprise, Indemnitee shall be covered by such policy or
policies to the same extent as the most favorably-insured persons under such
policy or policies in a comparable position.
18.    Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
19.    Services to the Company. Indemnitee agrees to serve as a director or
officer of the Company or, at the request of the Company, as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of another Enterprise, for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation or is removed from such
position. Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law), in which event the Company shall have no obligation under
this Agreement to continue Indemnitee in such position. This Agreement shall not
be deemed an employment contract between the Company (or any of its subsidiaries
or any Enterprise) and Indemnitee. Indemnitee specifically acknowledges that any
employment with the Company (or any of its subsidiaries or any Enterprise) is at
will, and Indemnitee may be discharged at any time for any reason, with or
without cause, with or without notice, except as may be otherwise expressly
provided in any executed, written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any Enterprise), any existing formal
severance policies adopted by the Company’s board of directors or, with respect
to service as a director or officer of the Company, the Company’s certificate of
incorporation or bylaws or the DGCL. No such document shall be subject to any
oral modification thereof.
20.    Duration. This Agreement shall continue until and terminate upon the
later of (a) ten years after the date that Indemnitee shall have ceased to serve
as a director or officer of the Company or as a director, trustee, general
partner, managing member, officer, employee, agent or fiduciary of any other
Enterprise, as applicable; or (b) one year after the final termination of any
Proceeding, including any appeal, then pending in respect of which Indemnitee is
granted rights of


-12-

--------------------------------------------------------------------------------




indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 12 of this Agreement relating
thereto.
21.    Successors. This Agreement shall be binding upon the Company and its
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
22.    Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order or other
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.
23.    Enforcement. The Company expressly confirms and agrees that it has
entered into this Agreement and assumed the obligations imposed on it hereby in
order to induce Indemnitee to serve as a director or officer of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of the Company.
24.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
certificate of incorporation and bylaws and applicable law.
25.    Modification and Waiver. No supplement, modification or amendment to this
Agreement shall be binding unless executed in writing by the parties hereto. No
amendment, alteration or repeal of this Agreement shall adversely affect any
right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his or her Corporate Status prior to such
amendment, alteration or repeal. No waiver of any of the provisions of this


-13-

--------------------------------------------------------------------------------




Agreement shall constitute or be deemed a waiver of any other provision of this
Agreement nor shall any waiver constitute a continuing waiver.
26.    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, or otherwise delivered by hand, messenger or courier
service addressed:
(a)    if to Indemnitee, to Indemnitee’s address, as shown on the signature page
of this Agreement or in the Company’s records, as may be updated in accordance
with the provisions hereof; or
(b)    if to the Company, to the attention of the Chief Executive Officer or
Chief Financial Officer of the Company at 2790 Walsh Avenue, Santa Clara, CA
95051, or at such other current address as the Company shall have furnished to
Indemnitee, with a copy (which shall not constitute notice) to Philip Oettinger
at Wilson Sonsini Goodrich & Rosati, P.C., 650 Page Mill Road, Palo Alto,
California 94304.
Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid.
27.    Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 12(a) of this Agreement, or except as mutually
agreed by the parties in writing, the Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court of
Chancery, and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court of Chancery for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) appoint, to the extent such party is not otherwise subject to service of
process in the State of Delaware, The Corporation Trust Company, Wilmington,
Delaware as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court of
Chancery, and (v) waive, and agree not to plead or to make, any claim that any
such action or proceeding brought in the Delaware Court of Chancery has been
brought in an improper or inconvenient forum.
28.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute


-14-

--------------------------------------------------------------------------------




one and the same Agreement. This Agreement may also be executed and delivered by
facsimile signature and in counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.
29.    Captions. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
(signature page follows)




-15-

--------------------------------------------------------------------------------






The parties are signing this Indemnification Agreement as of the date stated in
the introductory sentence.


 
MIRAMAR LABS, INC.
 
 
 
(Signature)
 
(Print Name)
 
(Title)





 
INDEMNITEE
 
 
 
(Signature)
 
(Print Name)
 
(Street address)
 
(City, State and ZIP)












